Opinion by
Cline, J.
It appeared that the shipment involved consisted of 6,000 bags of brewers’ rice from Belgium and that 60 percent of the bags had the word “elgium” stenciled thereon'. It was held that the marking “elgihm” does not indicate the country of origin and the protest was overruled on the authority of American Burtonizing Co. v. United States (13 Ct. Cust. Appls. 652, T. D. 41489). Abstracts 38802, 31863, 39003, 38454, and 40108 ci'ted. Abstracts 39882, 40290, and 39884 distinguished.